United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 14-857 &
14-1536
Issued: August 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2014 appellant, through counsel, filed a timely appeal from the October 31,
2013 and January 22, 2014 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective August 25, 2012 on the grounds that he
had no residuals of his July 8, 2000 work injury after that date; and (2) whether OWCP properly
rescinded its acceptance of appellant’s claim for a recurrence of disability on April 10, 2010 due
to his accepted right wrist conditions.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on July 8, 2000 appellant, then a 39-year-old letter carrier, sustained
a lumbar sprain when he sat down in a straight-back chair on that date. Appellant’s claim was
later accepted for aggravation of lumbar disc displacement. He received disability compensation
on the periodic rolls.2
By decision dated April 8, 2011, OWCP terminated appellant’s entitlement to wage-loss
compensation and medical benefits with respect to the July 8, 2000 injury. It found that the
weight of medical opinion was represented by the July 23, 2010 report of Dr. Stanley Askin, a
Board-certified orthopedic surgeon serving as an OWCP referral physician.
In a November 2, 2011 decision, an OWCP hearing representative found that Dr. Askin’s
report required clarification regarding appellant’s continuing disability and residuals. The case
was remanded to OWCP to request a supplemental report from Dr. Askin addressing whether
appellant continued to have disability or residuals related to the accepted July 8, 2000 work
conditions. After receiving Dr. Askin’s November 28, 2011 response, OWCP terminated
appellant’s entitlement to wage-loss compensation and medical benefits in a December 14, 2011
decision.
In a February 16, 2012 decision, issued in connection with appellant’s October 19, 1994
right wrist injury, OWCP noted that appellant’s claim for a recurrence of disability on April 19,
2010 had been accepted because he was sent home without work on that date. OWCP stated,
“Any bills which have been returned to you or your medical provider may be submitted for
payment.”3
In a March 15, 2012 decision, an OWCP hearing representative found that Dr. Askin’s
report was not sufficient to support the termination of wage-loss compensation and medical
benefits. The case was remanded to OWCP in order to refer appellant for a new second opinion
evaluation addressing his continuing work-related disability and residuals.
In a February 16, 2012 report, Dr. Frank Alario, an attending Board-certified internist,
discussed appellant’s medical history, including the July 8, 2000 work injury. He also described
appellant’s back problems, including chronic low back pain and degenerative disc disease at
L4-5 and L5-S1. In a February 29, 2012 report, Dr. Peter DiPaolo, an attending Board-certified
orthopedic surgeon, discussed appellant’s herniated discs at L4-5 and L5-S1 and advised that he
was disabled due to these conditions and needed surgery.
In an April 25, 2012 report, Dr. Kenneth Heist, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, discussed his review of the medical records and detailed
findings on physical examination. He concluded that there was no medical evidence of a
2

Under a separate claim file, OWCP accepted that on October 19, 1994 appellant sustained a right wrist fracture
and ulnar nerve lesion.
3

On April 22, 2010 appellant had filed a claim for a recurrence of disability beginning April 19, 2010 due to her
July 8, 2000 back injury, rather than due to her October 19, 1994 right wrist injury. It is unclear why OWCP issued
its decision on this matter almost two years after the filing of the claim.

2

condition causally related to the July 8, 2000 lumbar injury. Dr. Heist found that there was no
basis for physical restrictions due to the July 8, 2000 work injury as there were no objective
findings supportive of continuing disability. He diagnosed “chronic mid-lumbar sprain” and
stated:
“My clinical examination of the lumbar spine documented a restriction in the last
10 degrees of motion. I attribute this to degenerative spinal disease. There are no
medical findings that the conditions causally related to the employment injury
(sitting in a straight-backed chair) are still active. There are no objective findings
related to the injury. There is no current disability.”
In a May 11, 2012 report, Dr. Jeffrey Oppenheimer, an attending Board-certified
neurosurgeon, discussed appellant’s cervical problems. He diagnosed lumbago secondary to
two-level lumbar disc disease and cervicalgia with left C5, C6 and C7 radiculitis, most likely
secondary to disc disease.
OWCP requested clarification of Dr. Heist’s April 25, 2012 opinion. In a July 21, 2012
addendum report, Dr. Heist further explained that there was no objective evidence that
appellant’s present condition was causally related to the July 8, 2000 work injury or that there
was a work-related lumbar condition that continued to be active.
By decision dated August 20, 2012, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective August 25, 2012. It found that Dr. Heist’s second
opinion reports established that appellant had no continuing residuals or disability related to the
accepted July 8, 2000 work conditions.
In an October 18, 2012 decision, issued in connection with his July 8, 2000 low back
injury, OWCP advised appellant that it had accepted that he sustained a recurrence of disability
on April 19, 2010. It stated, “Any bills which have been returned to you or your medical
provider may be submitted for payment.”
In an October 19, 2012 decision, issued in connection with appellant’s October 19, 1994
right wrist injury, OWCP rescinded its February 16, 2012 acceptance of appellant’s claim for a
recurrence of disability on April 19, 2010. It explained that the rescission was justified because
the initial acceptance had been accepted under the wrong claim file. Appellant was sent home
when no work was available in connection with his limited-duty work necessitated by his July 8,
2000 back injury. Therefore, it was improper to accept the recurrence claim under the file for
appellant’s October 19, 1994 right wrist injury.
In connection with OWCP’s termination decision, appellant requested a hearing before an
OWCP hearing representative. During the December 28, 2012 hearing, counsel argued that the
reports of appellant’s attending physicians showed that he still had residuals of the July 8, 2000
work injury or at least that there was a conflict in the medical opinion evidence regarding workrelated residuals between Dr. Heist and appellant’s attending physicians.4
4

Appellant submitted a November 29, 2012 report of Dr. Oppenheimer and December 14, 2011 and February 29,
2012 reports of Dr. DiPaolo which contained discussions of appellant’s back and neck problems.

3

In a March 14, 2013 decision, an OWCP hearing representative affirmed the August 20,
2012 termination decision, finding that the weight of the medical evidence continued to rest with
the opinion of Dr. Heist.
Appellant submitted an April 12, 2013 report of Dr. Oppenheimer; the April 10, 24 and
30, 2013 reports of Dr. Alario; and a March 29, 2013 report of Dr. DiPaolo. Dr. Oppenheimer
advised that appellant’s neck condition was aggravated by his weight-bearing work duties.
Dr. Alario expressed disagreement with Dr. Heist’s opinion and stated that appellant’s back
problems were related to the July 8, 2000 work injury. Dr. Alario also indicated that appellant
continued to have residuals of the July 8, 2000 work injury.
In a July 31, 2013 decision, OWCP affirmed its March 14, 2013 decision finding that the
reports of appellant’s attending physicians were of limited probative value regarding appellant’s
work-related residuals.
In an October 31, 2013 decision, issued in connection with appellant’s October 19, 1994
right wrist injury, OWCP affirmed its October 18, 2012 decision. It rescinded its February 16,
2012 acceptance of appellant’s claim for a recurrence of disability on April 19, 2010 because the
acceptance had been made under the wrong claim file.
In a January 22, 2014 decision, OWCP affirmed its July 31, 2013 decision regarding the
termination of appellant’s wage-loss compensation and medical benefits. It found that the
reports of appellant’s attending physicians were of limited probative value regarding appellant’s
work-related residuals.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.5 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.6
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.7
ANALYSIS -- ISSUE 1
OWCP initially accepted that on July 8, 2000 appellant sustained a lumbar sprain when
he sat down in a straight-back chair on that date. Appellant’s claim was later accepted for an
aggravation of lumbar disc displacement. By decision dated August 20, 2012, OWCP terminated
appellant’s wage-loss compensation and medical benefits effective August 25, 2012 based on the
second opinion reports of Dr. Heist, a Board-certified orthopedic surgeon serving as an OWCP
referral physician. Dr. Heist found that appellant had no continuing residuals or disability related
to the accepted July 8, 2000 work conditions.
5

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

6

Id.

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

The Board finds that the weight of the medical evidence with respect to this termination
matter is represented by the thorough, well-rationalized opinion of Dr. Heist. The reports of
Dr. Heist establish that appellant had no residuals of his July 8, 2000 employment injury after
August 25, 2012.
In an April 25, 2012 report, Dr. Heist discussed his review of the medical records and
detailed his findings on physical examination. He concluded that there was no medical evidence
of a condition causally related to the July 8, 2000 work injury. Dr. Heist indicated that there was
no basis for restrictions due to the July 8, 2000 work injury as there were no objective findings
supportive of continuing disability. He diagnosed chronic mid-lumbar sprain and noted that his
clinical examination of the lumbar spine documented a restriction in the last 10 degrees of
motion which he attributed to the underlying degenerative spinal disease. Dr. Heist stated,
“There are no medical findings that the conditions causally related to the employment injury
(sitting in a straight-backed chair) are still active. There are no objective findings related to the
injury. There is no current disability.” In his July 21, 2012 addendum report, Dr. Heist opined
that there was no objective evidence that appellant’s condition was causally related to the July 8,
2000 work injury or that there was a work-related condition that continued to be active.
The Board has carefully reviewed the opinion of Dr. Heist and finds that it has reliability,
probative value and convincing quality with respect to its conclusions regarding the relevant
issue of the present case. Dr. Heist provided a thorough factual and medical history and
accurately summarized the relevant medical evidence.8 Dr. Heist provided medical rationale for
his opinion by explaining that there were no objective signs of the July 8, 2000 work injury and
that appellant’s continuing back problems were due to the underlying degenerative condition.
Before OWCP and on appeal, counsel argued that the reports of appellant’s attending
physicians establish that appellant continues to have disabling residuals of the July 8, 2000 work
injury or at least create a conflict in medical opinion with Dr. Heist. The Board notes that,
although some of these reports posit that appellant continues to have residuals of the July 8, 2000
work injury, the physicians did not provide sufficient rationalized opinion on causal relationship.
For example, in April 10, 24 and 30, 2013 reports, Dr. Alario, an attending Board-certified
internist, noted that appellant continued to have residuals of the July 8, 2013 work injury.
However, he did not provide adequate explanation for his conclusion. In an April 12, 2013
report, Dr. Oppenheimer indicated that appellant’s neck condition was aggravated by his weightbearing work duties, but it has not been accepted that appellant sustained a neck injury on
July 8, 2000. The record does not otherwise establish the existence of such a work injury.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.9 The Board
has upheld OWCP’s authority to reopen a claim at any time on its own motion under section
8128 of FECA and, where supported by the evidence, set aside or modify a prior decision and
8

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

9

5 U.S.C. § 8128.

5

issue a new decision.10 The Board has noted, however, that the power to annul an award is not
an arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.11
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once OWCP accepts a claim, it has the burden of justifying the termination or modification
of compensation benefits. This holds true where, as here, OWCP later decides that it erroneously
accepted a claim. In establishing that its prior acceptance was erroneous, OWCP is required to
provide a clear explanation of the rationale for rescission.12
ANALYSIS -- ISSUE 2
In an October 31, 2013 decision, issued in connection with appellant’s October 19, 1994
right wrist injury, OWCP affirmed its October 19, 2012 decision. In that decision, it rescinded
its February 16, 2012 acceptance of appellant’s claim for a recurrence of disability on April 19,
2010 because the acceptance had been made under the wrong claim file. The Board finds that
OWCP adequately explained the basis for its rescission action and met its burden of proof.
OWCP explained that the rescission was due to the fact that the initial acceptance had been made
under the wrong claim file. Appellant was sent home when no work was available in connection
with his limited-duty work necessitated by his July 8, 2000 back injury. Therefore, it was
improper to accept the recurrence claim under the file for appellant’s October 19, 1994 right
wrist injury.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective August 25, 2012 on the grounds that he had no
residuals of his July 8, 2000 work injury after that date. The Board further finds that OWCP
properly rescinded its acceptance of appellant’s claim for a recurrence of disability on April 10,
2010 due to his accepted right wrist condition.

10

John W. Graves, 52 ECAB 160, 161 (2000).

11

See 20 C.F.R. § 10.610.

12

John W. Graves, supra note 10.

13

It should be noted that, in an October 18, 2012 decision issued in connection with his July 8, 2000 back injury,
OWCP advised appellant that it had accepted his claim that he sustained a recurrence of disability on April 19, 2010.

6

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2014 and October 31, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

